PD-0832-15
                                                                                                                      COURT OF CRIMINAL APPEALS
                                                                                                                                      AUSTIN, TEXAS
                                                                                                                   Transmitted 11/16/2015 11:26:34 AM
                                                                                                                     Accepted 11/16/2015 11:30:38 AM
                                                                                                                                       ABEL ACOSTA
                                                                                                                                               CLERK




                                               November 16, 2015

Honorable Abel Acosta                                                                                             November 16, 2015
Clerk of the Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, TX 78711

       RE: The State of Texas v. James Alan Jenkins
           Court of Criminal Appeals No. PD-0832-15

Dear Mr. Acosta:

      The undersigned made several citation errors in his brief filed
on Monday, November 2, 2015 and would like to provide the
following corrections:

        Alford v. State, 806 S.W.2d 581 (Tex. App. – Dallas 1991),
         aff’d by, 866 S.W.2d 619 (Tex. Crim. App. 1993);
        Boykin v. State, 818 S.W.2d 782 (Tex. Crim. App. 1991);
         and,
        Kimbro v. State, 157 Tex. Crim. 438, 249 S.W.2d 919 (Tex.
         Crim. App. 1952).

                                                                     Yours truly,

                                                                     /s/ Jon R. Meador
                                                                     JON R. MEADOR
                                                                     Assistant Attorney General
                                                                     Office of the Attorney General

Enclosure
cc: George Sechrist, Attorney for Appellee
     Lisa McMinn, State Prosecuting Attorney


   P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v